               Case 2:20-cv-00397-JAD-BNW Document 10 Filed 08/16/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 James Sharkey,                                              Case No.: 2:20-cv-00397-JAD-BNW

 4              Plaintiff

 5 v.
                                                                     Order Dismissing Case
 6 Nevada Department of Corrections et al.,

 7              Defendant

 8

 9             Plaintiff James Sharkey brings this civil-rights case under § 1983 for events he alleges

10 occurred during his incarceration at Southern Desert Correctional Center. 1 On July 9, 2021, the

11 magistrate judge ordered Sharkey to file an updated address with the court by August 6, 2021. 2

12 The magistrate judge expressly warned him that his failure to timely comply with the order

13 would result in the dismissal of this case. 3 The deadline has passed, and Sharkey has not filed an

14 updated address.

15             District courts have the inherent power to control their dockets and “[i]n the exercise of

16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

17 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,

18 failure to obey a court order, or failure to comply with local rules. 5 In determining whether to

19
     1
         ECF No. 6 (complaint).
20   2
         ECF No. 8 (order).
21   3
         Id.
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
22
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
23 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
             Case 2:20-cv-00397-JAD-BNW Document 10 Filed 08/16/21 Page 2 of 3




 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with

 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. 6

 6            I find that the first two factors—the public’s interest in expeditiously resolving the

 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.

 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury

 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of

11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in

12 dismissal satisfies the consideration-of-alternatives requirement. 8 Sharkey was warned that his

13 case would be dismissed without prejudice if he failed to update his address by August 6, 2021. 9

14 So, Sharkey had adequate warning that his failure to update his address would result in this

15 case’s dismissal.

16

17

18

19
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 6 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 7
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
         ECF No. 8 (order).

                                                        2
          Case 2:20-cv-00397-JAD-BNW Document 10 Filed 08/16/21 Page 3 of 3




 1         IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice based

 2 on Sharkey’s failure to file an updated address in compliance with this court’s July 9, 2021,

 3 order; and

 4
           The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 5 CASE.

 6
           Dated: August 14, 2021
 7
                                                            _________________________________
 8                                                          U.S. District Judge Jennifer A. Dorsey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
